Citation Nr: 1756707	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-41 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left patellar dislocation with patellar chondromalacia and early degenerative changes.

2.  Entitlement to an initial rating in excess of 20 percent for left knee recurrent subluxation, effective from April 5, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served in the United States Air Force and United States Air Force Reserve.  He had active service from June 1984 to May 1990, December 2005 to June 2006, and March 2007 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2013 and again in April 2016, the Board remanded the case to the RO for additional evidentiary development.  In March 2017, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA medical examination.  The action specified in the March 2017 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

During the pendency of the appeal, an April 2013 rating decision granted a separate 20-percent rating for left knee recurrent subluxation pursuant to Diagnostic Code 5257, effective April 5, 2013.  As this decision did not constitute a full grant of the benefits sought, the claim for a higher initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of the hearing is of record.  In a January 2017 letter, the Veteran was notified that the VLJ who conducted his hearing was no longer employed at the Board.  The letter stated that, pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707, the law required that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, and as that person was no longer available, the Veteran's appeal would be assigned to another VLJ for a decision.  The letter notified the Veteran of his right to request another optional Board hearing, and indicated that if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  To date, the Veteran has not filed any correspondence indicating a desire for another hearing.


FINDINGS OF FACT

1.  The Veteran's left patellar dislocation with patellar chondromalacia and early degenerative changes was not manifest by extension limited to 10 degrees or greater flexion limited to 45 degrees or less, severe recurrent subluxation or lateral instability, ankylosis, or impairment of the tibia or fibula during any period on appeal.

2.  A May 2014 MRI noted subluxation of the meniscus and joint effusion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for left patellar dislocation with patellar chondromalacia and early degenerative changes have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2017).

2.  The criteria for entitlement to an initial rating in excess of 20 percent for left knee recurrent subluxation, effective from April 5, 2013, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for entitlement to a 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint have been met from May 15, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40  and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint). 

The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The Veteran was afforded a VA examination in February 2008.  At that time, the Veteran described symptoms of pain, occasional catching type sensation, and rare swelling.  He denied currently using any crutches, braces, canes, or inserts.  He reported that his walking distance, sitting time, and standing time were not limited.  He was independent with all activities of daily living and exercised on a regular basis.  However, he stated he had decreased the amount of weight he uses with resistance training.  

On examination, there was no obvious deformity of the left knee.  He had trace mild effusion.  The knee had range of motion from 0 to 135 degrees and was symmetric to the contra lateral leg.  His had tenderness over the lateral aspect of the patella.  The knee was stable to varus and valgus stressing.  He had negative anterior and posterior drawer tests and a good end-point on his Lachman test.  He had a mild positive patellar grind and some very mild patellofemoral crepitus throughout range of motion, but negative patellar apprehension or instability.  An x-ray of the left knee was negative for fracture, subluxation, or joint effusion.  Very early degenerative changes of the femoral patellar joint and medial compartment were noted.  The Veteran was diagnosed with left patellar dislocation with patellar chondromalacia.  

In December 2008, the Veteran was seen at Kettering Sports Medicine Center with complaints of left knee pain, stiffness, and swelling.  On examination, the Veteran had a small effusion of the left knee.  Range of motion was from 0 to 130 degrees.  He had some patellofemoral crepitus and grinding and tenderness in the left knee.  Lachman test was normal.  Posterior drawer test was normal.  There was no increased varus or valgus on the left compared to the right.  He had a negative posterior drawer test.  He was diagnosed with patellofemoral chondromalacia and early patellofemoral arthritis.

In September 2009, the Veteran was afforded a new VA examination of his left knee.  At that time, the Veteran complained of symptoms of pain, swelling, instability, fatigability, weakness, giving way, lack of endurance, stiffness, and locking.  He described flare-ups of variable frequency and duration during which he has increased pain and locking.  These flare-ups could be triggered by weather, over-use, or nothing at all.  He used a knee brace.  On examination, the Veteran had range of motion from 0 to 135 degrees.  There was objective evidence of pain with range of motion, but no additional limitation of motion following repetitive testing.  There was no instability of the knee joint on objective testing.  The Veteran had a normal gait and there were no functional limitations on standing or walking.  

At a May 2012 hearing, the Veteran testified that his knee condition had worsened since his last VA examination.  He complained of locking, popping, cracking, creaking, and grinding, as well as constant pain.  He also reported using a knee brace for stability.  

In April 2013, the Veteran was afforded a third VA examination.  At that time, the Veteran reported increasing knee discomfort and "popping" on a daily basis, which interfered with his employment as a truck driver.  On examination, range of motion was from 0 degrees extension to 45 degrees flexion, with pain beginning at 30 degrees.  However, the examiner noted that during the examination, the Veteran was observe sitting comfortably in a chair and was able to get in/out of the chair, sit with his legs dangling off the end of the exam table, and ambulate, demonstrating far more range of motion than he was able to demonstrate during his physical exam.  There was no additional loss of motion following repetitive testing.  There was loss of muscle strength in the left lower extremity and left quadriceps muscle atrophy.  There was no instability found on objective testing.  The Veteran was noted to have a history of moderate patellar subluxation, but no history of meniscal condition.  

In May 2016, the Veteran was afforded another VA examination of his left knee.  At that time, the Veteran described symptoms of pain and locking, as well as his knee cap moving.  He reported using a knee brace.  On examination, range of motion was from 0 degrees extension to 90 degrees flexion.  Pain was noted on the examination, but did not result in functional limitation.  There was no evidence of pain with weight-bearing.  There was no additional loss of motion following repetitive testing.  The examiner noted that the Veteran was being evaluated during a flare-up and that during a flare-up, functional limitation would be significantly limited due to pain, weakness, fatigue, and lack of endurance, but would not result in any additional limitation beyond the 0 to 90 degrees already noted.  Crepitus and tenderness to palpation along the medial and lateral joint lines were noted.  No loss of muscle strength or muscle atrophy were noted.  There was no ankylosis.  The Veteran had a history of moderate recurrent subluxation of the left knee, but not lateral instability.  He had a history of patellar dislocation.  The examiner also diagnosed the Veteran with a semilunar cartilage condition, meniscus subluxation, with frequent episodes of pain, locking, and effusion into the joint.  A 2014 MRI noted effusion and a subluxed meniscus.

Most recently, the Veteran was afforded a VA examination in May 2017.  On examination, range of motion of the left knee was from 0 degrees extension to 85 degrees flexion, with pain with active and passive range of motion, as well as on weight bearing and non-weightbearing.  There was no additional functional loss following three repetitions.  The Veteran had full muscle strength in the left lower extremity without muscle atrophy.  There was no ankylosis.  The Veteran had a history of moderate recurrent subluxation of the left knee, but no lateral instability.  The examiner stated that the Veteran did not have a meniscal condition.  He further noted that pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability or range of motion during flare-ups, or when the joint is used repeatedly over a period of time, but he was unable to provide an opinion as to how much this could decrease ROM and functional ability without resorting to mere speculation.  

Based on all the above evidence, the Board finds that entitlement to an initial rating in excess of 10 percent for left patellar dislocation with patellar chondromalacia and early degenerative changes must be denied.  The Board can find no evidence that the Veteran's extension of the left knee was limited to 10 degrees or greater during any period on appeal.  Accordingly, a compensable rating cannot be assigned under Diagnostic Code 5261 for any period on appeal.  Additionally, the preponderance of the evidence does not show that the Veteran had flexion limited to 45 degrees of less for any period on appeal.  Thus a compensable evaluation is not warranted under Diagnostic Code 5260.  While an April 2013 VA examination reported flexion limited to 45 degrees, the VA examiner noted that the Veteran demonstrated greater range of motion while moving about during the examination, which suggests that the test was not accurately reflecting the Veteran's actual functional impairment.  Such a finding would be consistent with the range of motion findings noted on VA examinations both before and after the April 2013 VA examination, which show significantly greater, non-compensable flexion.  Overall, the evidence of records support a disability evaluation of 10 percent, but not greater, under Diagnostic Code 5010 for the period on appeal, based on evidence of degenerative changes with painful, but non-compensable limitation of motion.  

Additionally, the Board finds that a preponderance of the evidence weighs against a finding that a disability evaluation in excess than 20 percent is warranted under Diagnostic Code 5257.  The April 2013, May 2016, and May 2017 VA examinations all diagnose the Veteran with recurrent patellar subluxation that is characterized as moderate, without any lateral instability.  Although such conclusions by an examiner are not necessarily dispositive, in this case, the Veteran has not presented any medical opinion that contradicts the examiners' findings.  Furthermore, the characterization of the Veteran's patellar subluxation as moderate appears consistent with the overall disability picture established by the evidence noted above.  

The Board has also considered whether a disability evaluation under another diagnostic code is warranted.  As there is no evidence that the Veteran suffers from ankylosis, impairment of the tibia or fibula, genu recurvatum, or removal of semilunar cartilage, Diagnostic Codes 5256, 5259, 5262, and 5263 are not applicable.  However, the Board notes that a May 2014 MRI showed subluxation of the meniscus, as well as effusion.  Additionally, the Veteran has complained of subjective symptoms of locking and pain.  Accordingly, the Board finds that an additional rating of 20 percent under Diagnostic Code 5258 for dislocated semilunar cartilage with locking, pain, and effusion into the joint.  The Board notes that 20 percent is the maximum (indeed only) rating available under this diagnostic code.  

In conclusion, entitlement to an initial rating in excess of 10 percent for left patellar dislocation with patellar chondromalacia and early degenerative changes, as well as entitlement to an initial rating in excess of 20 percent for left knee recurrent subluxation, effective from April 5, 2013 are denied.  However, entitlement to a disability rating of 20 percent for left dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is granted from May 15, 2014 under Diagnostic Code 5258.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent for left patellar dislocation with patellar chondromalacia and early degenerative changes is denied.

Entitlement to an initial rating in excess of 20 percent for left knee recurrent subluxation, effective from April 5, 2013 is denied.

Entitlement to a disability rating of 20 percent for left dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is granted from May 15, 2014.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


